Citation Nr: 1452445	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for epididymitis (also claimed as burning feeling in testicles).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefit sought. 

In September 2013, the Board denied the Veteran's claim.  However, this decision was the subject of an August 2014 Joint Motion for Remand (JMR), which vacated the September 2013 decision and ordered that outstanding records be obtained.  An October 2014 Board decision then remanded the Veteran's claim to the Appeals Management Center (AMC) so that outstanding VA treatment records could be associated with the Veteran's claims file.  These records were obtained, and, following the issuance of a supplemental statement of the case, the Veteran's claim has been returned to the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have epididymitis (also claimed as burning feeling in testicles) that is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for epididymitis (also claimed as burning feeling in testicles) have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The RO sent letters to the Veteran in November and December 2010 and July 2011, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  Specifically, the claims folder contains the Veteran's service personnel and treatment records, as well as all identified and available post-service treatment records from the VA.  Social Security Administration (SSA) disability benefits records have also been associated with the claims file.  Moreover, a review of the record reflects that there was substantial compliance with the Board's Remand directives from its October 2014 decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, all outstanding VA treatment records dating up to the present were obtained.  

The Veteran was afforded VA examinations in August 2011 and July 2013.  There is no argument or indication that the examination or opinion is inadequate.  The Veteran had an opportunity to provide additional information or evidence.  There is no indication of available, pertinent outstanding evidence.  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A.1154 (a) (West 2002) requires that VA give due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

III.  Analysis

On his July 2012 Form 9, in regards to his claimed disability the Veteran generally stated that he was treated for the issue in service and has continued to have problems. 

Here, the Veteran's June 1979 entrance and March 1981 separation examination are negative for any complaints, treatment, or diagnoses related to epididymitis.  

STRS do not refer to any testicular injury or trauma during service.  However, the Veteran was seen on multiple occasions between November and December 1980 for complaints of recurring testicular swelling and pain.   He was treated for orchitis and admitted for intravenous antibiotics treatment.   The diagnoses were resolving acute epididymitis with testicular swelling; orchitis, epididymitis and possible prostatitis.  There were no subsequent STRS indicating ongoing testicular complaints during the remainder of service.

Post service treatment records do not reveal any treatment or diagnosis of any testicular complaints.  

In an August 2011 VA reproductive system examination the Veteran reported trauma to his testicles when his body was jarred when a fellow soldier dropped a heavy metal bar near him.  He reported that when he currently has swelling of his testicles he goes to the emergency room and gets medication which relieves his pain and swelling.  The examiner noted a normal epididymis/spermatic cord/scrotum examination.  He reported that he occasionally had flare ups of swelling and pain and would see a physician for medication, with improvement of the condition.  The examiner did not provide an opinion as to whether or not the Veteran's recurrent epididymitis, which the examiner noted was not currently symptomatic, had its onset in service, or was otherwise related to service.  

In a July 2013 VA reproductive system examination the Veteran reported injuring himself while lifting a heavy tow bar with another soldier who dropped his side.  The next day his testicles were swollen.  The diagnosis was acute epididymitis.  

The examiner noted that the Veteran's lay testimony was consistent with his assertions that he was hospitalized in 1980, while on active military duty with the diagnosis of acute epididymitis.  The examiner explained that acute epididymitis is caused by either a viral or bacterial infection.  The Veteran was hospitalized and received IV antibiotics for 'acute epididymitis'.  The records also indicate he was given another round of antibiotics post hospitalization for ongoing left testicular pain or orchitis - possible prostatitis but this diagnosis was not confirmed.  The separation examination in 1981 was void of ongoing complaints of left testicular pain.  Examination was noted to be normal.

The physical examination revealed no objective evidence of left epididymitis.  A urologist examined the Veteran noting that the left and right epididymis were normal.  An ultrasound of the scrotum was performed which was essentially normal.  The testicles were normal in size and echotexture.  There were no focal lesions.  Visualized segments of the epididymis were grossly intact.

The examiner opined that, "After interview, physical examination, review of imaging, discussion with a urologist and review of the C-file, it is this examiner's opinion that Veteran has no current diagnosable chronic testicular disorder, including epididymitis that was incurred during his military career."

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran has not provided any lay evidence of pertinent symptomatology.   For the most part, he has just provided conclusory statements indicating that his claimed disability was related to service or that he was treated for his claimed disability in service.  There is no lay or medical evidence of earlier post-service symptoms or flare-ups of epididymitis related problems post service.  There are no records of any chronic testicular condition post service.  The absence of any evidence of a chronic testicular disorder, including epididymitis after service weighs the evidence against a finding that the Veteran's disability was present in the year or years immediately after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

However, service connection presupposes a current diagnosis of the claimed disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144   (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  The record does not contain a diagnosis of any chronic testicular disorder, including epididymitis.  Although the August 2011 examiner referred to recurrent epididymitis, he also noted that it was currently asymptomatic, and the subsequent examiner went further, noting that there actually was no present disorder.  In other words, the August 2011 examiner based his opinion on the Veteran's self report, but the objective clinical evidence of records after service does not demonstrate the presence of any chronic testicular disorder, including epididymitis.  Although laypersons are competent to describe their symptoms, and in some circumstances to offer a competent diagnosis of disability, the Veteran has not done so.  

Moreover, the Board has also considered the Veteran's post-service treatment records, including the records that were obtained pursuant to the October 2014 remand.  None of the records note a diagnosis of any chronic testicular disorder.  

In short, the evidence as a whole shows that the Veteran does not have a chronic testicular disorder, including epididymitis.  Therefore, service connection is not warranted for this disability.


(Continued on the next page)

ORDER

Service connection for epididymitis (also claimed as burning feeling in testicles) is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


